

117 S2944 IS: Funding Iron Dome by Defunding the Taliban Act
U.S. Senate
2021-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2944IN THE SENATE OF THE UNITED STATESOctober 6, 2021Mr. Paul introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLMaking supplemental appropriations for the fiscal year ending September 30, 2022, and for other purposes.That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2022, and for other purposes, namely:Department of DefenseProcurementProcurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $1,000,000,000, to remain available until September 30, 2024, for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats: Provided, That such funds shall be provided to address emergent requirements in support of Operation Guardian of the Walls: Provided further, That such funds shall be transferred pursuant to an exchange of letters and are in addition to funds provided pursuant to the U.S.-Israel Iron Dome Procurement Agreement, as amended: Provided further, That nothing in the preceding provisos shall be construed to apply to amounts made available in prior appropriations Acts for the procurement of the Iron Dome defense system: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4001(a)(1) and section 4001(b) of S. Con. Res. 14 (117th Congress), the concurrent resolution on the budget for fiscal year 2022.General Provisions—This Act101.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved. 102.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2022.103.Prevention of funds being allocated to the Taliban(a)There is hereby rescinded all of the unobligated balances from the amounts appropriated or otherwise made available to the covered funds for reconstruction activities in Afghanistan.(b)In this section, the term covered funds means, with respect to amounts appropriated for Afghanistan—(1)the Afghanistan Security Forces Fund (ASFF);(2)the Economic Support Fund (ESF);(3)International Narcotics Control and Law Enforcement (INCLE);(4)the Commanders’ Emergency Response Program (CERP);(5)Drug Interdiction and Counter-Drug Activities (DICDA);(6)Migration and Refugee Assistance (MRA);(7)International Disaster Assistance (IDA); and(8)Non-Proliferation, Antiterrorism, Demining, and Related (NADR). This Act may be cited as the Funding Iron Dome by Defunding the Taliban Act.